DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §103, applicant amended all independent claims by incorporating limitations from an indicated allowable dependent 

Several prior art references (See attached PTO-892 form) disclose a concept of disabling (deactivating or turn off) a noise suppression function if environment noise is low (i.e., in a quiet environment). Although the concept is related to the claimed invention, none of these references meets the specific limitations defined by each of independent claims. The rejection under §103 has been withdrawn. Dependent claims further limit their corresponding independent claims. All dependent claims are allowed. 

Allowable Subject Matter
Claims 1, 5-10 and 14-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659